Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-19 allowed.
	Referring to claim 1, the prior art of record alone or in combination fails to disclose a vascular device for removing occlusive material from a body lumen, comprising: inter alia, a cutting assembly coupled to the distal end of the catheter distal to the pre-set curve, the cutting assembly comprising: a housing comprising an opening; and a cutter located concentrically within the housing, the cutter comprising a cutting surface configured to rotate about the central the longitudinal axis relative to the housing to cut and convey occlusive material from the body lumen proximally into the housing; and a flexible torque shaft extending through the catheter and coupled to the cutter to rotate the cutting surface relative to the housing, wherein the housing of the cutting assembly is independently rotatable relative to the catheter to thereby permit sweeping of the cutting assembly within the body lumen.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771